Citation Nr: 0625125	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  02-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Service connection and a 10 percent 
rating are in effect for PTSD.


FINDING OF FACT

The veteran does not have hypertension that was present in or 
related to his active service; nor is it related to his 
service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including hypertension, which are subject to presumptive 
service connection if manifested to a degree of 10 percent or 
more within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the appellant has asserted that his hypertension is 
related to his service-connected PTSD.  In this regard, 
secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non-service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

The appellant's service medical records are negative for 
either a diagnosis or any treatment for hypertension and the 
first post-service medical evidence listing a diagnosis of 
hypertension is not until decades after his separation from 
service.  This lengthy period without treatment weighs 
against the claim that his hypertension is related to his 
active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

With regard to the appellant's assertion that his 
hypertension is related to his service-connected PTSD, he was 
afforded a VA heart examination in August 2004.  The report 
notes that the claims folder was reviewed.  The examiner 
diagnosed hypertension, however, she stated that it was her 
opinion that there was no documentation stating that PTSD 
caused hypertension.  She stated further that she had 
reviewed the medical literature and that she had pulled 
information from the National Center for Post-traumatic 
Stress Disorder with "PTSD and Physical Health, a National 
Center for PTSD Fact Sheet" by Kay Jankowski, PhD.  In 
discussing this report, the examiner noted that it stated 
that there were multiple ongoing studies concerning PTSD and 
physical health, but emphasized that the report included a 
disclaimer stating that existing research had not been able 
to determine conclusively that PTSD caused poor health.  She 
concluded, "[t]herefore, I am unable to state that the post-
traumatic stress disorder caused or aggravated the 
hypertension in this veteran."  

The claims folder contains a copy of "PTSD and Physical 
Health, a National Center for PTSD Fact Sheet."  The claims 
folder also contains a report by Lawrence R. Ross, MD, 
entitled "Hypertension in the War Veteran" (May 19, 1985), 
wherein it was concluded that psychosocial stress plays an 
important causative role in the development of hypertension 
and, further, that wartime experience plays a causative role 
in the development of hypertension.  Dr. Ross also concluded 
that those veterans suffering from PTSD were at increased 
risk for developing hypertension.  It is stressed that the 
above-mentioned articles contain general information as 
opposed to specific information as to the veteran's 
particular situation.  In Libertine v. Brown, 9 Vet. App. 521 
(1996), the Court held that an appellant's statements taken 
together with published medical authorities do not provide 
the requisite medical evidence demonstrating a causal 
relationship between the claimed disability and service.  
Likewise, the veteran's statements and the general 
information contained in the articles fail to demonstrate any 
causal relationship between hypertension and his active 
service, or his service-connected PTSD.  

Finally, the claims folder contains a statement from Donald 
Overstreet, MD, dated November 10, 2004, wherein he noted the 
appellant's World War II service and essentially stated that 
the appellant developed high blood pressure as a result of 
his exposure to combat.  It was then stated, "[o]ngoing 
studies that are in progress suggest [p]ost [t]raumatic 
stress syndrome maybe the underlying cause."   

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).

The Board finds the August 2004 examination report to be the 
most probative evidence of record.  As has been previously 
stated, that examination included a review of the veteran's 
claims folder as well as of the related medical literature.  
The Board acknowledges the November 10, 2004 opinion of Dr. 
Overstreet.  However, the probative value of this opinion is 
offset by the fact that it is not shown to have been based on 
a review of the veteran's claims folder.  Again, the 
veteran's service medical records were negative for any 
complaints, diagnosis, or treatment of hypertension.  In 
addition, with regard to his mention of medical studies 
concerning the relationship between high blood pressure and 
PTSD, he used words such as "suggest" and "may."  

Service connection may not be based on a resort to 
speculation.  See 38 C.F.R. § 3.102 (2005).  See also Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between the veteran's in-service radiation exposure and his 
fatal lung cancer years later was speculative at best, even 
where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
Here, by Dr. Overstreet's own characterization, the existing 
medical evidence of a connection between hypertension and 
PTSD is speculative.  Further, the PTSD is mild as reflected 
by the 10 percent rating assigned.  As such the stress 
imposed by the PTSD is not shown to be of any significant 
consequence and there would be no reason to believe it would 
have any adverse effect on the hypertension.

Also, it is reiterated that the service medical records are 
negative for treatment for hypertension and there is a gap of 
many decades between the appellant's separation from service 
and the first post-service evidence of treatment for 
hypertension.  This weighs against the claim that 
hypertension is related to his active service.  See Maxson, 
supra.  

Based on the foregoing, the preponderance of the evidence is 
against the appellant's claim.  Accordingly, the appellant's 
claim must be denied.    

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted.  Furthermore, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, April 2003 and March 19, 2004 
VCAA notice letters informed the appellant of what the 
evidence needed to show in order to establish entitlement to 
service connection.  A March 5, 2004 VCAA notice letter 
informed the appellant of what the evidence needed to show in 
order to establish entitlement to service connection as 
secondary to a service-connected disability.  A July 2003 
VCAA notice letter, as well as the March 5, 2004 and March 
19, 2004 letters, informed the appellant of VA's duty to 
assist him in obtaining evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the March 19, 2004 VCAA notice letter 
requested that the appellant send to VA any evidence in his 
possession that pertained to his claim.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For example, after the above-
referenced VCAA letters were sent to the appellant the claim 
was readjudicated by the AOJ in the October 2004 and 
September 2005 supplemental statements of the case.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
  

ORDER

Service connection for hypertension is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


